Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s After Final response filed 04/28/2022. The amendments have been entered and, accordingly, claims 1 and 3-20 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Eric Curtin on 05/27/2022.
The application has been amended as follows: 
Claim 1 (amended)
In line 10, replace “to define a recessed portion of the sidewall” with ---to define a conical recessed portion of the sidewall---.
Claim 15 (amended)
In line 11, replace “to define a recessed portion of the sidewall” with ---to define a conical recessed portion of the sidewall---.
Claim 18 (amended)
In line 5, replace “a continuous path and depositing…” with ---a continuous path and uninterruptedly depositing…--.
In line 8, replace “that define a recessed portion of a sidewall” with ---that define a conical recessed portion of a sidewall---.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a method of forming a heat exchanger…comprising: forming a first stacked layer by depositing a continuous bead of material along an uninterrupted path that defines a first layer of a three-dimensional (3D) structure of the heat exchanger; and
forming a sidewall of the 3D structure having opposing surfaces respectively defined by the first stacked layer and one or more successive stacked layers of the 3D structure by, for each successive stacked layer, continuing depositing the continuous bead of material uninterruptedly from the first stacked layer along the path and with a surface thereof in contact with a surface of the continuous bead of material of an adjacent one of the stacked layers, including forming the heat exchanger by stacking the layers with an offset relative to each other to define a conical recessed portion of the sidewall.”
The prior art of record does not anticipate nor render obvious the combination set forth in claim 4, and specifically does not teach or suggest “a method of forming a heat exchanger…comprising: forming a first stacked layer by depositing a thermally conductive continuous bead of material along an uninterrupted path that defines a first layer of a three-dimensional (3D) structure; and
forming a sidewall of the 3D structure having opposing surfaces respectively defined by the first stacked layer and one or more successive stacked layers of the 3D structure by, for each successive stacked layer, continuing depositing the continuous bead of material uninterruptedly from the first stacked layer along the path and with a surface thereof in contact with a surface of the continuous bead of material of an adjacent one of the stacked layers, including stacking the layers with an offset relative to each other to define a conical portion of the sidewall, the conical portion having a base and an apex that are disposed laterally relative to one another in a direction along one of the stacked layers.”
The prior art of record does not anticipate nor render obvious the combination set forth in claim 14, and specifically does not teach or suggest “a method comprising: forming a first stacked layer by depositing a continuous bead of material along an uninterrupted path that defines a first layer of a three-dimensional (3D) structure; and forming a sidewall of the 3D structure having opposing surfaces respectively defined by the first stacked layer and one or more successive stacked layers of the 3D structure by, for each successive stacked layer, depositing the continuous bead of material along the path and with a surface thereof in contact with a surface of the continuous bead of material of an adjacent one of the stacked layers, including: forming thin portions of the sidewall having a thickness of a width of the continuous bead of material and in which the continuous bead of material is unbroken, forming thick portions of the sidewall having a thickness greater than the width of the continuous bead of material, and forming respective sets of successively stacked layers of the sidewall, each set being formed with a continuous bead of material and with a break between the continuous bead of material in respective ones of the sets in a thick portion of the sidewall.”
The prior art of record does not anticipate nor render obvious the combination set forth in claim 15, and specifically does not teach or suggest “a heat exchanger apparatus comprising:
a first stacked layer of a continuous bead of material extending along a path that defines a first layer of a three-dimensional (3D) structure; and
a sidewall of the 3D structure having opposing surfaces respectively defined by the first stacked layer and successive stacked layers of the 3D structure, each stacked layer including a portion of the continuous bead of material that extends uninterruptedly from the first stacked layer and through the successive stacked layers, along the path and with a surface thereof in contact with a surface of the continuous bead of material of an adjacent one of the stacked layers, the continuous bead of material that extends uninterruptedly forming the heat exchanger with the stacked layers being offset relative to one another to define a conical recessed portion of the sidewall, the sidewall being configured for exchanging heat between respective fluids passing on opposing surfaces of the sidewall while maintaining the fluids separate from one another.”
The prior art of record does not anticipate nor render obvious the combination set forth in claim 18, and specifically does not teach or suggest “a method of 3D-printing…comprising:
forming a conductive polymer-based material by dispersing a plurality of metal- based flakes in a polymer,
forming a 3D structure by extruding the conductive polymer-based material from a nozzle along a continuous path and uninterruptedly depositing the extruded material as an uninterrupted continuous bead that extends uninterruptedly through respective layers of the 3D structure and forms a heat exchanger including stacked layers offset relative to one another that define a conical recessed portion of a sidewall.”
The closest prior art of record (US 2019/0120562 to Fuller and US 2017/0356696 to Zaffetti et al.) does not teach the invention as claimed. 
Both Fuller and Zaffetti disclose a method of forming a heat exchanger by additive manufacturing forming multiple stacked layers, as claimed, but do not provide forming a sidewall of the 3D structure having opposing surfaces respectively defined by the first stacked layer and one or more successive stacked layers of the 3D structure by, for each successive stacked layer, continuing depositing the continuous bead of material uninterruptedly from the first stacked layer along the path and with a surface thereof in contact with a surface of the continuous bead of material of an adjacent one of the stacked layers, and including forming the heat exchanger by stacking the layers with an offset relative to each other to define a conical recessed portion of the sidewall. 
Further, neither Fuller nor Zaffetti provides forming thin portions of the sidewall having a thickness of a width of the continuous bead of material and in which the continuous bead of material is unbroken, forming thick portions of the sidewall having a thickness greater than the width of the continuous bead of material, and forming respective sets of successively stacked layers of the sidewall, each set being formed with a continuous bead of material and with a break between the continuous bead of material in respective ones of the sets in a thick portion of the sidewall.
With respect to the apparatus claim, both Fuller and Zaffetti disclose a heat exchanger apparatus comprising a sidewall, as claimed, but do not provide the heat exchanger defining a conical recessed portion of the sidewall configured for exchanging heat between respective fluids passing on opposing surfaces of the sidewall while maintain the fluids separate from each other. Furthermore, a product-by-process rationale wouldn’t be applicable to the process limitations of this specific apparatus claim as explained above for the method claims.
Although it is known to provide heat exchangers and methods of forming heat exchangers by additive manufacturing forming multiple stacked layers, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the details of the apparatus and method claimed. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1, 4, 14, 15 and 18.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763